Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 1 of 9 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       Cause No. 1:21-cv-001565
                                                        )
$28,000.00 UNITED STATES CURRENCY,                      )
                                                        )
                        Defendant.                      )


                           COMPLAINT OF FORFEITURE IN REM

        The United States of America, by counsel, John E. Childress, Acting United States

Attorney for the Southern District of Indiana, and Kelly Rota, Assistant United States Attorney,

files its Complaint of Forfeiture in Rem pursuant to Supplemental Rules for Admiralty, Maritime

and Asset Forfeiture Claims G(2), and alleges on information and belief as follows:

                                      NATURE OF THE ACTION

        1.      The United States of America (the “United States”) has commenced this action

pursuant to the civil forfeiture provisions of 21 U.S.C. §§ 881 and 18 U.S.C. 981(a), seeking

forfeiture of the Defendant property based on violations of 21 U.S.C. §801 et seq.

                                     JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        3.      This Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b) (forfeiture action can be brought in a district in which any of the acts giving

rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

                                                   1
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 2 of 9 PageID #: 2




Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in

the government’s possession).

       4.      This Court is the appropriate venue in this matter pursuant to 21 U.S.C. §888(j)

and 28 U.S.C. § 1395, in that the forfeiture accrued in the Southern District of Indiana, and the

Defendant Property is now, and during the pendency of this action will be, found within the

Southern District of Indiana.

                                              DEFENDANT

       5.      The Defendant is twenty- eight thousand dollars in United States Currency

(“$28,000.00,” or “Defendant Property”) (Asset Identification Number 20-CBP-000356). The

Defendant Property was seized January 16, 2020, by Indiana State Police and transferred to the

custody of the United States Department of Homeland Security, Customs and Border Protection

(“DHS-CBP”) by the Marion County Superior Court order dated May 21, 2020.

                                             FACTS

       6.      On January 16, 2020, officers with the Homeland Security Investigations

Parcel/Bulk Cash Smuggling Interdiction Task Force, comprised of the Indiana State Police

(“ISP”), the Indianapolis Metropolitan Police Department (“IMPD”), and the Department of

Homeland Security, Homeland Security Investigations (“DHS-HSI”), conducted a parcel/bulk

cash smuggling interdiction operation at a parcel shipping company hub in Indianapolis.

       7.      Parcel/bulk cash smuggling interdiction operations are conducted because it has

become common practice for smugglers to use shipping companies, such as Federal Express, to

transport illegal controlled substances and their proceeds. Shipping companies provide illegal

controlled substances smugglers with many benefits such as faster delivery with predictable

dates, package tracking, and delivery confirmation. Based on information and experience, task



                                                 2
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 3 of 9 PageID #: 3




force officers can easily identify suspicious packages with indicators, such as newly purchased

boxes from the shipping company and excessive tape at the seams of the packages. Suspicious

packages are typically sent via priority overnight shipping that has been paid for with cash. To

preserve anonymity, smugglers often use addresses, telephone numbers, or names that are

falsified or incomplete. Packages sent to known source states for illegal controlled substances

(e.g., Texas, Arizona, California) draw increased suspicion, as do those sent from individual to

individual, from non-business sender to non-business receiver, and from residence to residence.

Traffickers will often package in a layered manner in an attempt to avoid detection by trained

narcotics detection canines. The layered packaging is usually an attempt to mask or prevent any

odors from escaping the interior of the package. Unlike legitimate business items or personal

gifts – which typically contain notes, letters, receipts, cards, or coupons along with the cash or

monetary instruments – narcotics traffickers rarely include any type of instruction with the

proceeds.

       8.      During the course of the operation, a package being shipped by parcel service

with a shipping label attached reflecting a tracking number of 7796 9392 2750 (“Parcel 2750” or

the “Package”), was identified as suspicious. Parcel 2750 was addressed to Eugene Beylin, 5733

Cahill Avenue, Tarzana, CA 91356, with phone number XXX-XXX-1129. The sender was

identified as Aaron Wilson, 11210 Midland Blvd., St. Louis, MO 63114, with phone number

XXX-XXX-1129.

       9.      The package drew attention for several reasons, including that Parcel 2750 was a

new cardboard parcel box, heavily taped and sealed. Parcel 2750 was shipped priority overnight,

paid with cash, with a printed label, and was from an individual to an individual. Shipped to a

residence in a source state (California) from a source city (St. Louis), shipped from a storage



                                                  3
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 4 of 9 PageID #: 4




unit, not a residence. The telephone number listed for the sender and receiver were the same.

No signature or contact was required to receive the shipment.

       10.     A certified drug detection canine, handled by an IMPD officer, inspected Parcel

2750, along with other packages. The examination resulted in the canine’s positive indication

for the presence of the odor of a controlled substance on Parcel 2750. The drug detection canine

had been trained and certified in detection, by odor, of marijuana, cocaine, crack cocaine, heroin,

and methamphetamine.

       11.     The IMPD officer applied for a search warrant to inspect the interior of Parcel

2750 based on the suspicious appearance of the package and the canine’s positive alert. On

January 16, 2020, a Marion County Superior Court Judge granted the search warrant upon a

finding of probable cause.

       12.     Task force officers then opened Parcel 2750 to find it contained bubble wrapped

around a plastic bag rubber banded around a heat and vacuum sealed plastic bag containing

another black plastic heat and vacuum sealed plastic bag that contained tin foil wrapped bundles

of banded and rubber banded stacks of U.S. Currency. The cash totaled $28,000.00. As

discussed above, multi-layered packaging methods are commonly used by smugglers to mask the

presence of the odor of a controlled substance. There was no document or correspondence

indicating the purpose for which the $28,000.00 in currency was shipped.




                                                 4
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 5 of 9 PageID #: 5




       13.       After the package was opened, officers conducted an inspection of the currency

using the drug detection canine. The canine again alerted for the presence of the odor of a

controlled substance, indicating that the $28,000.00 has a threshold of controlled substance

contamination.

       14.       As there was probable cause to seize the currency for violations of federal and

                                                  5
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 6 of 9 PageID #: 6




state-controlled substance laws, the $28,000.00 was seized and taken into custody by Indiana

State Police, pending the issuance of a state turnover order.

       15.     Federal agents and analysts conducted background research on the information

listed for the sender and receiver of Parcel 2750. The investigation revealed that the sender

Aaron Wilson (Wilson) does not appear to be associated to the address on the shipping label,

11210 Midland Boulevard, St. Louis, MO 63114. Wilson does appear to be associated to the

telephone number on the shipping label XXX-XXX-1129. Wilson’s association to the 1129

number appears to be at 2502 West 20th Street, Granite City, IL 62040. Due to limited

information criminal history information is not available at this time. The recipient; Eugene

Beylin (Beylin), appears to be associated to the address on the shipping label, 5733 Cahill

Avenue, Tarzana, CA 91356, date of birth xx/xx/1984, Beylin appears to have a California

criminal history from 2001-2004 that includes arrests for burglary, receiving stolen property,

reckless driving and battery..Beylin does not appear to be associated to the phone number XXX-

XXX-1129.

       16.     On May 21, 2020, the Marion Superior Court, Civil Division, issued its order

transferring the Defendant Property to the appropriate federal authority. See Marion County

Superior Court, Civil Division, Docket 49D05-2001-MI-002906, and the Defendant Property

was transferred to DHS-CBP on June 23, 2020.

       17.     DHS-CBP sent notice to sender and the intended recipient on July 14, 2020, to

address the matter through administrative proceedings. The notice letters requested a response

within 30 days, after which the matter would likely be referred to the United States Attorney’s

Office for judicial forfeiture proceedings. DHS-CBP confirmed that both letters were delivered




                                                 6
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 7 of 9 PageID #: 7




to the respective addresses. To date, neither the sender nor the intended recipient have contacted

DHS-CBP.

       18.     It is against Federal Express policy, as stated on its website, to ship cash via

Federal Express. See FedEx Freight FXF 100 Series Rules Tariff, available at

https://www.fedex.com/en-us/service-guide/terms/other-services.html.

                                   PERTINENT STATUTES

       19.     Under 21 U.S.C. § 841(a)(1), it shall be unlawful for any person to knowingly or

intentionally to manufacture, distribute, or dispense, or possess with intent to manufacture,

distribute, or dispense a controlled substance.

       20.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States, and no property right shall exist in them. Pursuant to U.S.C. § 881(a)(6), the Defendant

Currency is subject to forfeiture because it constitutes: (1) money, furnished or intended to be

furnished in exchange for a controlled substance in violation of the Controlled Substances Act,

21 U.S.C. § 841 and 846; (2) proceeds traceable to such an exchange; and, (3) money intended to

be used to facilitate any violation of the Controlled Substances Act.



                                     CLAIM FOR RELIEF

       21.     Based on the factual allegations set forth above, the Defendant Property is

“moneys . . . furnished or intended to be furnished by any person in exchange for a controlled

substance,” and/or “proceeds traceable to such an exchange,” and/or “moneys … used or



                                                  7
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 8 of 9 PageID #: 8




intended to be used to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 841

and 846. Consequently, the Defendant Property is forfeitable to the United States pursuant to 18

U.S.C. § 981(a)(1)(A) and 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the Defendant Property pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Property forfeited to the United States for disposition according

to law; and that the United States be granted any relief this Court deems just and proper.



                                                     JOHN E. CHILDRESS
                                                     Acting United States Attorney

                                             By:    /s/Kelly Rota
                                                      Kelly Rota
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      10 W. Market St., Suite 2100
                                                      Indianapolis, Indiana 46204-3048
                                                      Telephone: (317) 226-6333
                                                      Fax: (317) 226-5027




                                                8
Case 1:21-cv-01565-TWP-DML Document 1 Filed 06/08/21 Page 9 of 9 PageID #: 9
